MEMORANDUM **
Harold Huggins, a former student at the University of California at Santa Barbara, appeals pro se the district court’s orders: (1) finding him to be a vexatious litigant; (2) denying his motion to amend a complaint; and (3) denying his motion for a discovery order. These orders all relate to a lawsuit stemming from Huggins’s allegations that university officials graded him based on race and worked to force him out of the engineering department. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a vexatious litigant order, De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990), denial of leave to amend a complaint, Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004), and denial of a discovery order, United States v. Hoffman, 794 F.2d 1429, 1431 (9th Cir.1986). We review de novo Huggins’s claim that the vexatious litigant order violates his due process rights. United States v. Clifford Matley Family Trust, 354 F.3d 1154, 1161 n. 6 (9th Cir. 2004) We affirm.
Huggins’s motion to file a substitute second opening brief is granted. The clerk shall file the “Second Opening Brief’ lodged August 26, 2004.
The court has considered the three errata received by the court on September 24, 2004. The clerk shall file each of these errata.
The district court properly exercised its discretion to find Huggins a vexatious litigant because the court: (1) gave Huggins notice and allowed him an opportunity to oppose the order; (2) provided an adequate record to review; (3) found that Huggins abused the courts by repeatedly relitigating the same controversy and repeatedly filing frivolous motions and pleadings, see Cal.Civ.Proc.Code § 391(b)(2)-(b)(3); and (4) tailored the order to impose a barrier only with respect to litigation against specified defendants. See De Long, 912 F.2d at 1147-48. The order did not violate due process because Huggins had notice of the proposed order and opportunity to oppose it. See id. at 1147.
The district court properly denied Huggins leave to amend because his proposed amendment was futile due to res judicata. See Johnson, 356 F.3d at 1077.
The district court properly denied Huggins’s request for a discovery order as moot.
Huggins’s remaining contentions lack merit.
Huggins’s motion for an order to show cause filed September 21, 2004, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Circuit Rule 36-3.